Case 3:20-cv-00098-REP Document 52 Filed 03/04/20 Page 1 bf3-Pagelb+-1665————-

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83. 1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 3:20-cv-98 , Case Name _ Steves and Sons, Inc. v. Jeld-Wen, Inc.
Party Represented by Applicant: Steves and Sons, Inc.

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia
PERSONAL STATEMENT

FULL NAME (no initials, please) Ted Dane

Bar Identification Number 143195 State California

Firm Name Munger, Toltes & Olson LLP

Firm Phone #_213,683.9100 __ Direct Dial # 213.683.9288 _ FAX # 213.697.3702

E-Mail Address Ted.Dane@mto.com —__ _ a=
Office Mailing Address 350 S, Grand Ave., 50th Floor, Los Angeles, CA 90071

 

Name(s) of federal court(s) in which I have been admitted See Attached

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar,

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current,

lam amnot_™ a full-time employee of the United States of America, and i ES request exemption from the admission fee,
Ss
(Applicant’s Signature)

I, the undersigned, do certify that | am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement, I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.

(ca_ 7. b2ente March 4, 2020

 

 

(Signature) — (Date)
Lewis F. Powell Ill 18266
(Typed or Printed Name) (VA Bar Number)

 

Court Use Only:
Clerk’s Fee Paid or Exemption Granted

The motion for admission is GRANTED or DENIED

 

(Judge’s Signature) (Date)
Case 3:20-cv-00098-REP Document 52 Filed 03/04/20 Page 2 of 3 PagelD# 1666

Attachment
Ted Dane has been admitted to practice in the following courts:
State Bar of CA December 11, 1989

us| C, E.D. Texas, Marshall Div. Oct. 2011
USDC, E.D. Texas, Texarkana Div. Sept. 2007
USDC, Central Districtof CA 1989
‘USDC, Eastern District of CA March 2002
USDC, Southern District of CA Feb, 2002
USDC, Norther District of CA 1998

USDC Arizona 1991

USDC North Dakota

USDC N.D, IIlinols

USDC Delaware

USDC, S.D. Florida 2005

U.S. Court of Appeals, Federal Circuit 6/01/1995
U.S. Court of Appeals, 7" Circuit 1/06/1997
U.S, Court of Appeals, 9" Circuit 10/15/1997
U.S. Supreme Court 1997

19351218.)
Case 3:20-cv-00098-REP Document 52 Filed 03/04/20 Page 3 of 3 PagelD# 1667

CERTIFICATE OF SERVICE
I hereby certify that on March 4, 2020, I caused a copy of the foregoing to be electronically
filed using the CM/ECF system, which will send notification to counsel of record of such filing by

operation of the Court’s electronic system. Parties may access this filing via the Court’s electronic

system.

By /s/Lewis F, Powell II
Lewis F. Powell III
